DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 09/05/2019, claims benefit of Provisional Application No. 62/727,504 filed on 09/05/2018. Claims 1-20 are pending and have been examined.

Claim Objections
Claims 1-20 are objected to because of the following informalities:   
The recitation of “the currently available” in claim 1 line 5 should be “the current available”.
The recitation of “the method” in claim 1 line 6 should be “the computer-implemented method”.
The recitation of “a previous set of tasks (                                
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                
                            )” in claim 1 line 7-8 should be “a previous set of tasks,                                 
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                
                            ,”.
The recitation of “a new set of tasks (                                
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                
                            ),” in claim 1 line 10 should be “a new set of tasks,                                 
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                
                            ,”.
The recitation of “the relation” in claim 2 line 2 should be “a relation”.
The recitation of “the relation” in claim 3 line 2 should be “a relation”.
The recitation of “the relation” in claim 4 line 2 should be “a relation”.
The recitation of “logits matching regularization in accordance” in claim 4 line 1-2 should be “logits matching regularization                                
                                     
                                    R
                                
                             in accordance”.
The recitation of “the non-transitory computer readable memory is a limited memory size” in claim 7 line 1-2 should be “the non-transitory computer readable memory has a limited memory size”.
The recitation of “the currently available” in claim 11 line 5 should be “the current available”.
The recitation of “the device” in claim 11 line 6 should be “the computing device”.
The recitation of “the device” in claims 12-19 should be “the computing device”.
The recitation of “a previous set of tasks (                                
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                
                            )” in claim 11 line 9 should be “a previous set of tasks,                                 
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                
                            ,”.
The recitation of “a new set of tasks (                                
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                
                            ),” in claim 11 line 11 should be “a new set of tasks,                                 
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                
                            ,”.
The recitation of “the relation” in claim 12 line 2 should be “a relation”.
The recitation of “the relation” in claim 13 line 2 should be “a relation”.
The recitation of “the relation” in claim 14 line 2 should be “a relation”.
The recitation of “logits matching regularization in accordance” in claim 14 line 1-2 should be “logits matching regularization                                
                                     
                                    R
                                
                             in accordance”.
The recitation of “the non-transitory computer readable memory is a limited memory size” in claim 17 line 1-2 should be “the non-transitory computer readable memory has a limited memory size”.
The recitation of “A non-transitory computer readable storing” in claim 20 line 1 should be “A non-transitory computer readable memory storing”.
The recitation of “the currently available” in claim 20 line 5-6 should be “the current available”.
The recitation of “a previous set of tasks (                                
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                
                            )” in claim 20 line 8-9 should be “a previous set of tasks,                                 
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                
                            ,”.
The recitation of “a new set of tasks (                                
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                
                            ),” in claim 20 line 11 should be “a new set of tasks,                                 
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                
                            ,”.
Dependent claims 2-10 are objected to based on the same rationale as claim 1.
Dependent claims 12-19 are objected to based on the same rationale as claim 11.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “performs well” in each of claims 1, 11, and 20 is a relative term which renders the claim indefinite. In particular, Specification [0067] provides the following, “In the case of classification, the output space is usually the probability simplex...Applicants would like to attain a deep neural network... that performs well on the datasets seen so far, in the sense that it will have low overall expected loss” (emphasis added). Here, the description for a model that “performs well” refers to one that “will have low overall expected loss”; however, the Specification does not describe a standard for ascertaining what is considered “low overall expected loss”. Therefore, the term “performs well” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, a model that “performs well” is interpreted as any model.
Claim 5 recites the limitation "the performance improvement" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the performance improvement" has been interpreted as "a performance improvement".
Claim 6 recites the limitation "the neural network" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the neural network" has been interpreted as "the deep neural network".
The term “effective” in each of claims 6 and 16 is a relative term which renders the claim indefinite. The term “effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “the neural network is still effective” is interpreted as any neural network.
The term “approximately 10, 50, 100, 500, 1000, 1900, or 1994” in each of claims 7 and 17 is a relative term which renders the claim indefinite. The term “approximately 10, 50, 100, 500, 1000, 1900, or 1994” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “approximately 10, 50, 100, 500, 1000, 1900, or 1994” is interpreted as “
Claim 15 recites the limitation "the performance improvement" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the performance improvement" has been interpreted as "a performance improvement".
Claim 16 recites the limitation "the neural network" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the neural network" has been interpreted as "the deep neural network".
Claims 1-3, 11-13, and 20 are indefinite because they recite symbols that are not defined in the claim or Specification, therefore one of ordinary skill in the art would not be able to ascertain what these symbols represent. The recitations include the following:
Claim 1: “                    
                        m
                    
                ”; “                    
                        
                            
                                n
                            
                            
                                1
                            
                        
                    
                ”; “                    
                        
                            
                                f
                            
                            
                                1
                            
                        
                        *
                    
                ” 
Claim 2: “                    
                        
                            
                                n
                            
                            
                                2
                            
                        
                    
                ”; “                    
                        m
                    
                ”; “                    
                        
                            
                                f
                            
                            
                                1
                            
                        
                        *
                    
                ”; “                    
                        i
                    
                ”; “                    
                        j
                    
                ”; “KL”; “                    
                        p
                    
                ”
Claim 3: “                    
                        
                            
                                n
                            
                            
                                2
                            
                        
                    
                ”; “                    
                        m
                    
                ”; “                    
                        
                            
                                f
                            
                            
                                1
                            
                        
                        *
                    
                ”; “                    
                        i
                    
                ”; “                    
                        j
                    
                ”; 
Claim 11: “                    
                        m
                    
                ”; “                    
                        
                            
                                n
                            
                            
                                1
                            
                        
                    
                ”; “                    
                        
                            
                                f
                            
                            
                                1
                            
                        
                        *
                    
                ” 
Claim 12: “                    
                        
                            
                                n
                            
                            
                                2
                            
                        
                    
                ”; “                    
                        m
                    
                ”; “                    
                        
                            
                                f
                            
                            
                                1
                            
                        
                        *
                    
                ”; “                    
                        i
                    
                ”; “                    
                        j
                    
                ”; “KL”; “                    
                        p
                    
                ”
Claim 13: “                    
                        
                            
                                n
                            
                            
                                2
                            
                        
                    
                ”; “                    
                        m
                    
                ”; “                    
                        
                            
                                f
                            
                            
                                1
                            
                        
                        *
                    
                ”; “                    
                        i
                    
                ”; “                    
                        j
                    
                ”; 
Claim 20: “                    
                        m
                    
                ”; “                    
                        
                            
                                n
                            
                            
                                1
                            
                        
                    
                ”; “                    
                        
                            
                                f
                            
                            
                                1
                            
                        
                        *
                    
                ”
Each of dependent claims 2-10 and 12-19 is rejected based on the same rationale as the claim from which it depends.

Allowable Subject Matter
Claims 1, 11, and 20 would be allowable if rewritten or amended to overcome the claim objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10 and 12-19 would be allowable if rewritten to overcome the claim objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.








Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Xie et al. (US 2019/0026655 A1) teaches performing patient similarity measurement via a diversity-promoting distance metric learning model.
Rebuffi et al. (“iCaRL: Incremental Classifier and Representation Learning”) teaches iCaRL (incremental classifier and representation learning) for simultaneously learning classifiers and a feature representation in the class-incremental setting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Examiner, Art Unit 2125